Citation Nr: 0033050	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss, including on an extra-schedular basis.  

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1939 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent disability rating, effective March 13, 
1995; granted service connection for bilateral hearing loss 
and assigned a noncompensable disability rating; granted 
service connection for tinnitus and assigned a 10 percent 
disability rating, effective March 13, 1995; and denied 
service connection for degenerative disc disease of the 
lumbar spine.  

In February 1997, the veteran expressed disagreement with the 
ratings assigned for his bilateral hearing loss and PTSD, as 
well as the denial of service connection for degenerative 
disc disease of the lumbar spine.  He asserted that he was 
entitled to a 20 percent disability rating for bilateral 
hearing loss and a 30 percent disability rating for PTSD.  In 
a February 1997 rating decision, the RO granted a 30 percent 
rating for PTSD, effective March 13, 1995; and denied a 
compensable rating for bilateral hearing loss.  Thereafter, 
the RO issued a statement of the case (SOC) pertaining to 
these issues in April 1997.  

In his April 1997 VA Form 9, the veteran perfected his appeal 
on the claims for higher ratings for his service-connected 
bilateral hearing loss and PTSD; and clarified that he was 
not claiming service connection for degenerative disc disease 
of the lumbar spine, but rather was claiming entitlement to 
service connection for residuals of a cervical strain with 
arthritis.  

In an October 1997 rating decision, the RO denied service 
connection for residuals of a cervical strain.  The RO also 
issued a supplemental statement of the case (SSOC) which 
denied a rating in excess of 30 percent for PTSD; and denied 
a compensable rating for bilateral hearing loss, including on 
an extra-schedular basis.  

In a February 1998 statement, the veteran indicated that a 50 
percent rating for PTSD would satisfy his appeal.  He also 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to a compensable rating for bilateral hearing 
loss, until he was able to submit additional evidence.  In a 
separate statement that same month, the veteran expressed his 
disagreement with the October 1997 denial of service 
connection for residuals of a cervical strain.  

In a February 1998 rating decision, the RO granted a 50 
percent rating for PTSD, effective March 13, 1995.  In March 
1998, the RO issued a SOC pertaining to the denial of service 
connection for residuals of a cervical strain.  In a March 
1998 VA Form 9, the veteran asserted that he was entitled to 
a higher rating for his PTSD.  He also asserted that he was 
claiming entitlement to service connection for residuals of a 
back and neck injury.  

The veteran submitted additional evidence pertaining to the 
issue of entitlement to a compensable rating for bilateral 
hearing loss in March 1998.  In an April 1998 rating 
decision, the RO denied a compensable rating for bilateral 
hearing loss.  

In April 1998, the veteran's representative requested that 
the veteran's file be transferred to the New York, New York, 
RO.  

In an April 1998 statement, the veteran related that he 
wished to continue his appeal on the issue of entitlement to 
an increased rating for PTSD; and he also wished to initiate 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  

In a January 1999 rating decision, the New York RO denied a 
rating in excess of 50 percent for PTSD; denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities; and 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine.  It does not 
appear that the veteran filed a NOD pertaining to the denial 
of a total disability rating based on individual 
unemployability.  However a statement from his representative 
dated in July 1999 may be considered a notice of disagreement 
to the denial of whether new and material evidence had been 
submitted to reopen the claim of service connection for 
degenerative disc disease of the lumbar spine. 

A personal hearing was afforded the veteran before the 
undersigned Veterans Law Judge in Washington, D.C., in 
October 2000. 

The issues pertaining to the low back and cervical spine and 
entitlement to a compensable rating for bilateral hearing 
loss will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD has resulted in no greater than 
considerable social or industrial impairment; or findings no 
more severe than that equivalent to occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Severe 
impairment in the ability to maintain or retain employment, 
or deficiencies in most areas have not been demonstrated.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5107, 1155 
(West 1991 & Supp. 2000; Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran had combat duty 
during World War II.  

The veteran filed a claim for service connection for PTSD 
which was received by the RO on March 13, 1995.  

At a VA psychiatric examination in February 1996, the veteran 
related that he was exposed to many traumatic experiences 
during World War II.  At present, he complained of problems 
sleeping.  He had nightmares, typically on a weekly basis.  
He experienced intrusive thoughts and had very strong 
feelings coming over him.  He was married for many years and 
his spouse died a few years prior.  He remarried and was 
divorced in 1995.  His second wife had a bad temper.  He 
worked as a bus driver for 37 years.  He stated that, on a 
typical day, he would rise at about 7:00 a.m. and have 
breakfast.  He would watch television and then had lunch.  He 
would sometimes go to the Senior Center a couple of times a 
week and helped deliver food for Meals-on-Wheels.  He had a 
friend who he spoke to once in a while who had been a former 
prisoner-of-war.  He watched more television and then had 
dinner.  He would go to bed at about 12:30 a.m. and would 
wake up about two to three times per night.  

Upon mental status evaluation, the veteran spoke in a 
monotone voice, but laughed spontaneously and freely at 
times.  He stated that he did not want another girlfriend.  
His affect was somewhat restricted, and he flushed when he 
spoke of his war experiences.  He became a little slower in 
his speech pattern and showed some emotion.  However, he 
stopped and stated that emotions were not displayed in his 
family when he lived with his grandparents.  His insight was 
guarded.  His judgment was intact.  He admitted that it was 
lonely living by himself.  The diagnosis was PTSD with mild 
to moderate symptomatology, mainly sleep problems, 
nightmares, and some intrusive thoughts.  

The veteran was seen by a private clinical psychologist, 
Jeffrey F. Heider, Ph.D., for three sessions in June 1996, 
for psychological evaluation.  The veteran gave a history of 
combat experience during World War II.  After four months 
exposure of heavy combat in North Africa, it was determined 
that he was unfit for combat duty and he became a military 
policeman.  He married in 1945, and was widowed in 1986.  He 
and his spouse had eight children.  He regretted not spending 
more time with his family, but maintained cordial 
relationships with his children.  He described a good 
relationship with his spouse because she was easy going.  He 
maintained steady employment as a bus driver for 37 years.  
He retired in 1981.  He remarried in January 1991.  He 
reported that he and his second wife fought over everything 
and divorced in 1995.  Dr. Heider noted that the veteran 
seemed to lead a fairly satisfying life.  He had spent some 
time visiting relatives throughout the United States and 
attended a reunion for battalion members the previous year.  
He filled his time visiting with neighbors, hunting, and 
fishing.  He also volunteered as a driver for Meals-on-
Wheels.  

Clinical evaluation revealed that the veteran was alert and 
oriented to person, place, time, and situation.  He was 
casually dressed and well-groomed.  Long- and short-term 
memory was grossly intact, and he maintained adequate freedom 
from distractibility.  Discourse was coherent and goal-
directed.  He was estimated to be of average intelligence.  
He denied delusions and hallucinations.  His affect was 
potentially full ranging and appropriate to content.  He 
presented in good spirits, although he became tearful and 
distraught when details of his military-related traumas were 
explored.  Emotional depth seemed superficial when he 
discussed the death of his first wife and his recent divorce.  
He denied depressive symptoms such as appetite disturbances, 
lack of energy, concentration difficulties, or suicidal 
ideation.  He was able to derive joy from independent 
activities.  He described rumination that interfered with his 
ability to fall and stay asleep, as well as anxiety symptoms 
related to his military stressors.  He re-experienced these 
traumas through nightmares and intrusive thoughts.  
Persistent avoidance of stimuli associated with the trauma 
was indicated.  Some numbing of general responsiveness was 
apparent in his relationships with others.  There were no 
persistent symptoms of increased arousal, irritability or 
outbursts of anger, concentration difficulties, 
hypervigilance, or exaggerated startle response.  Judgment 
and impulse control appeared fairly good throughout life.  

Dr. Heider diagnosed the veteran with PTSD.  He commented 
that the veteran used work as a diversion from painful 
emotional issues and was able to maintain adequate vocational 
functioning as a bus driver where he was not directly 
supervised and had limited interaction with others.  He had 
difficulty recognizing and meeting the needs of others, and 
this was most apparent in his relationship with his first 
wife and children.  He concluded that from this perspective, 
the veteran's experiences may have had a more significant 
impact on his ability to establish and maintain effective and 
wholesome relationships with people than had been previously 
recognized.  His Global Assessment of Functioning (GAF) score 
was 60.  

The veteran was seen by a private psychiatrist, Victor C. 
Houser, M.D., in April 1997.  The veteran related that he had 
been exposed to intensive combat experience in North Africa, 
and experienced recurrent dreams from these events.  He did 
not have flashbacks but was in a perpetual state of 
vigilance.  Exposure to any internal or external 
confrontation that symbolized an aspect of his trauma caused 
him to experience a tightness in his head, dizziness, 
occasional blurry vision, palpitations, and a sensation that 
he would explode.  He grew up with a strong work ethic and 
prided himself on his ability to work.  Work had always been 
an escape for him, and he had always worked two or three 
jobs.  He indicated that he had difficulty getting along with 
others after service and usually stayed by himself.  The jobs 
he selected required minimal contact with other people.  He 
had an understanding wife who expected little participation 
from him in raising the children.  He had great difficulty 
demonstrating affection and was never close to his children.  
He missed all of their social events, including graduations 
and weddings.  He experienced a marked sense of detachment or 
estrangement from others.  He recalled that he was a sociable 
person before his service.  

Upon mental status evaluation, the veteran showed evidence of 
psychomotor retardation.  His affect was highly blunted; he 
was alert and oriented to four spheres.  He was cooperative 
but guarded.  His mood was anxious, angry, and depressed.  
Speech was normal with appropriate language and syntax.  
Thought process was logical and goal-directed without 
hallucinations or delusions.  He was not suicidal or 
homicidal.  His memory was intact in recent and immediate 
testing but there was some impairment in remote memory.  He 
was able to perform serial 3's with some difficulty.  
Proverbs and similarities were mildly concrete; insight and 
judgment were fair.  The diagnoses were:  chronic, PTSD with 
severe symptomatology; co-morbid panic attack with 
agoraphobia; and symptoms of depression.  

Dr. Houser commented that the veteran's disturbances caused 
clinically significant distress and impairment in all social, 
occupational, and other areas of functioning.  He agreed with 
Dr. Heider's assessment that the veteran experienced more 
than mild symptoms.  He noted that the veteran was able to 
maintain employment, but his work habits were pathologic in 
that they cut him off from any normal relationships with his 
family and friends.  His social relationships had been 
markedly crippled.  He disagreed with Dr. Heider's assessment 
that the veteran established adequate family relationships.  
He had very little to do with his family and when he visited 
his children, he was unable to stay more than a day or two 
because he became anxious.  The veteran was retired and it 
was difficult to address his disability in relation to his 
current ability to work; however, with work around the house, 
he demonstrated a decrease in efficiency with increasing 
periods of inability to perform occupational tasks because of 
impairment of short- and long-term memory.  He was forgetful 
and made mistakes on things.  In addition, he experienced 
panic attacks several times per day and he had increasingly 
reduced his interactions with others.  His GAF was 45.  Dr. 
Houser commented that this was down from 60 because of his 
estimation of the severity of the veteran's social and 
interpersonal impairments which precluded him from normal 
social interactions.  

At a VA psychiatric examination in May 1997, the veteran 
reported that he had worked as a bus driver for 38 years.  He 
also had his commercial airline pilot license and taught 
people to fly.  He worked in the trucking business for five 
years.  He had divorced his second wife in 1995 and had been 
single for a year and a half.  He was leaving for a trip to 
Reno, Nevada, for a retirement party.  He indicated that 
there would be about 350 people there and he knew a lot of 
them.  He had children in Fresno, and would visit with them 
for a couple of days too.  He was not able to stand being 
around his children for more than three or four days because 
of his nerves.  

Upon mental status evaluation, the veteran was able to do 
serial seven's and was able to interpret sayings.  He had a 
tendency to avoid feelings when he could, and seemed 
overwhelmed by them at times.  His insight was not too good.  
He had a little difficulty with short-term memory.  His 
affect was tired.  His judgment seemed to be a little bit in 
denial regarding his need for medical treatment.  He was not 
taking his medication as prescribed.  He continued to 
experience anxiety and difficulty sleeping.  The diagnosis 
was PTSD with moderate symptoms.  His GAF score was 60.  

The examiner noted that he reviewed the veteran's prior 
psychiatric and psychological evaluations.  He disagreed with 
Dr. Houser's assessment that the veteran's symptoms were 
severe and saw evidence of only moderate symptoms which were 
under-treated at the time.  He also disagreed with Dr. 
Houser's estimation of the veteran's GAF score as 45 and 
continued to find that the veteran was functioning in the 60 
range.  There was a history of intrusive thoughts that were 
prevalent and seemed to cause a panic disorder.  Furthermore, 
the veteran had successfully worked in the past, and it 
appeared that his initiative and flexibility were only 
slightly impaired.  He was a little depressed in the morning 
from thinking about how the war had affected his life, and 
retirement had caused him to be more concerned with what is 
going on in his life.  

In January 1998, the veteran requested that he be scheduled 
for a personal hearing before a hearing officer at the RO.  A 
hearing was scheduled in February 1998.  However, after a 
pre-hearing conference, the veteran opted for difference of 
opinion consideration instead.  

At a VA psychiatric examination in November 1998, the veteran 
related that he had many disturbing recollections from his 
war experience.  He indicated that he had undergone heart 
bypass surgery a few years prior and took medication for high 
cholesterol.  Otherwise, his general health was stable.  He 
worked as a bus driver for 38 years.  Upon retiring in 1981, 
he drove charter buses and then trucks for various companies.  
These positions were never as satisfying as his original job 
and he eventually fully retired.  He did not socialize with 
other individuals at his place of work and may have avoided 
many conflicts in this manner.  His first wife died in 1986.  
They had eight children together.  He indicated that he never 
really interacted with them over the years and never went to 
any of their weddings.  He saw some of his children, 
grandchildren, and great grandchildren, but it was more a 
cordial interaction rather than one of great emotiveness.  He 
felt hopeless about ever changing these interactions.  He had 
been in outpatient care for the past two years, but had not 
made any great strides in dealing with his underlying 
depression secondary to PTSD.  He did, however, feel that he 
had stabilized.  He saw a psychiatrist and a psychologist in 
Montana when he was living there, but he did not pursue 
treatment with them.  He felt socially isolated, although he 
reported that he was living with a female companion.  

Upon mental status evaluation, the veteran was very reserved 
and almost expressionless.  His affect was quite blunted and 
he was full of regret for having lived his life in such a 
withdrawn and distant state from others.  His emotional 
dulling and detachment were reported to be very different 
from his personality prior to World War II.  There was no 
evidence of a thought disorder or psychotic process.  He 
denied any inappropriate behavior or impulsive tendencies.  
He controlled his temper by removing himself from a 
situation.  He denied suicidal ideation but wondered why he 
was alive.  He was able to maintain his personal hygiene and 
was oriented to time, place, and person.  His short and long-
term memory was intact.  His speech and ability to express 
himself were unremarkable except that he seemed to be sad at 
times and full of regret.  He admitted to panic attacks, but 
they were not frequent.  He was significantly depressed 
regarding his lack of connection with his family and was 
guilt ridden about his behavior.  He also felt anxious and 
was unable to sit for very long because intrusive memories 
would intrude.  His sleep had been greatly impaired for many 
years.  Chronic, severe PTSD with increased severity since 
retirement, and dysthymia were diagnosed.  His current GAF 
was 52 and it was 52 in the past year.  

A VA outpatient treatment record, dated in March 1999, 
indicated that the veteran was markedly depressed.  He had 
many regrets and concerns related to his past behaviors in 
life and was losing sleep.  He denied suicidal thoughts or 
ideation.  

A VA outpatient treatment record, dated in April 1999, 
indicated that the veteran was seen in the Mental Health 
Clinic.  He continued to describe frequent thoughts of combat 
and past traumatic or painful life events.  He tried to keep 
himself busy to block out the thoughts.  He had frequent 
night wakenings.  He agreed to a trial of Prozac.  

At a personal hearing before the undersigned Veterans Law 
Judge in Washington, D.C., in October 2000, the veteran 
testified that he had retired in 1981.  He noted that he had 
been employed as a bus driver for approximately 37 years and 
retired when he was eligible.  He tired to work after that, 
but had not done anything for the past four to five years.  
He had difficulty sleeping at night and had nightmares one to 
two times per week.  He tried to keep himself busy.  He did 
some woodworking at home, but he did not sell his work.  He 
did not believe he could work full-time, but felt he was able 
to do some work.  He had difficulty concentrating at times 
and made more mistakes.  His first wife had passed away.  He 
had eight children with whom he indicated that he had poor 
relationships.  He was never at home when they were growing 
up and now he was only able to be around them for a day or 
two.  He felt guilty about that.  

At the hearing, the veteran indicated that he did not wish to 
be scheduled for a personal hearing before a hearing officer 
at the RO.  

The veteran submitted additional evidence directly to the 
Board without a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2000).  The additional evidence 
consisted of duplicate copies of his service medical records 
pertaining to his cervical injury.  


II.  Analysis

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  In this case, all relevant evidence has been obtained 
by the RO, and the veteran has not identified any unobtained 
evidence that might aid his claim for entitlement to a rating 
in excess of 50 percent for PTSD.  Accordingly, the Board now 
finds that VA's duties set forth in the Veterans Claims 
Assistance Act of 2000 have been substantially complied with, 
and no useful purpose would be served by Remanding this issue 
back to the RO for additional consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the Court has also held 
that there is a distinction between an original rating and a 
claim for an increased rating.  Thus, the rule espoused in 
the Francisco precedent, above, is not applicable in the 
present case, because the veteran's claim for disability 
compensation has remained in appellate status since he filed 
an NOD as to the initial decision on his original claim for 
benefits.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Under the Court's holding in the latter case, a 
veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case will take the Fenderson decision into account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

During the pendency of the veteran's claim, VA issued new 
regulations for rating psychiatric disorders effective on 
November 7, 1996.  61 Fed. Reg. 52,700 (1996).  The Court of 
Appeals for Veterans Claims has held that, where a pertinent 
law or regulation changes after a claim has been filed or 
reopened but before the administrative and/or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  

The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).  

The veteran is currently assigned a 50 percent disability 
rating for his service connected PTSD under Diagnostic Code 
(DC) 9411.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating is assigned when the evidence 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  

A 100 percent rating will be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or it is shown that the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United 
States Court of Appeals for Veterans Claims held that the 
criteria in 38 C.F.R. § 4.132, DC 9411 (1996) for a 100 
percent total rating were each independent bases for granting 
a total evaluation.  

Under the new rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (2000).  

Upon private and VA examinations, the veteran related that he 
had worked as a bus driver for approximately 37 years.  He 
retired in 1981 when he was eligible for retirement based 
upon time with the company.  He described symptoms which 
included difficulty sleeping, difficulty concentrating, 
nightmares, anxiety, and intrusive thoughts.  He expressed 
regret and guilt because he had not spent more time with his 
family and he did not have close relationships with his 
children.  Upon VA examinations in February 1996, May 1997, 
and November 1998, the veteran was found to exhibit mild to 
moderate symptomatology due to his PTSD.  In addition, it was 
determined that his GAF score was between 52 and 60.  In June 
1996, a private psychologist also indicated that the 
veteran's GAF score was 60.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The GAF score is 
probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board acknowledges that a private psychiatrist, Dr. 
Houser, estimated the veteran's GAF to be about 45, in June 
1996.  Dr. Houser also determined that the veteran had 
chronic PTSD with severe symptomatology.  However, this 
assessment is not supported by the other clinical findings in 
the record.  In addition, he noted that it was down from 60 
based on his estimation of the severity of the veteran's 
social and interpersonal impairments which precluded him from 
normal social interactions.  However, the record indicates 
that the veteran travels frequently and visits his children.  
While he did not spend a lot of time with them, and he felt 
that the relationships were strained, it may not be said that 
he has no relationships with them at all.  Also, the veteran 
indicated that he was traveling to Reno for a retirement 
party in May 1997.  He estimated that there would be about 
350 people at the party, and that he knew many of them.  
Furthermore, at the VA examination in November 1998, the 
veteran reported that he was living with a female companion.  
Finally, the record does not indicate that the veteran was 
rendered unemployable by his PTSD.  It is clear that his 
symptoms have reduced his ability to function, but he 
remained employed with one company for 37 years, and worked 
with his sons in trucking companies for some time after his 
retirement.  In addition, he spent time doing woodworking at 
his home.  Accordingly, the Board finds that a schedular 
rating in excess of 50 percent is not assignable under the 
old regulations.  That is, the evidence does not show more 
than considerable social and industrial impairment 
attributable to PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

During the relevant time period at issue here, the new rating 
criteria may be applied to the veteran's case no earlier than 
November 7, 1996.  However, the Board also finds that rating 
in excess of 50 percent is not warranted under the new 
criteria.  Although there was evidence of occupational and 
social impairment as discussed above, and there was evidence 
of difficulty concentrating, intrusive thoughts, nightmares, 
difficulty sleeping, and occasional panic attacks, the record 
does not indicate deficiencies in judgment, thinking or mood 
due to suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure and 
irrelevant speech, and/or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively to warrant a 70 percent rating 
under those criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


REMAND

As briefly noted above, there has been a significant change 
in the law during the pendency of the veteran's appeals.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In pertinent part, the following new sections with respect to 
the duty to assist and the development of claims have been 
provided:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.


§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In particular, the 
Board notes that, at his personal hearing in October 2000, 
the veteran indicated that he had had another audiology 
examination earlier that month.  A copy of this examination 
report is not in the file.  

In addition, further development is required on the veteran's 
claims pertaining to the cervical spine and low back.  With 
regard to this latter issue, it is noted that a July 1999 
statement from the veteran's representative may be considered 
a notice of disagreement.  No Statement or Supplemental 
Statement of the Case has been issued with regard to this 
matter.  The Court has held that where a notice of 
disagreement has been submitted, but no statement of the case 
has been issued, the Board must remand the case to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  With regard to the issue pertaining 
to the cervical spine, the Board notes that there is a final 
prior decision on this issue.  Thus, the issue should be 
addressed as to whether new and material evidence has been 
submitted to reopen the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral hearing loss, and residuals of 
cervical strain and low back disability 
since his discharge from service.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  
The RO should also request that the 
veteran submit evidence that his hearing 
loss would markedly interfere with 
employment or has required frequent 
periods of hospitalization.  Suggestions 
should be made as to the type of evidence 
which would be helpful in proving this 
claim.

3.  The RO should ask the veteran to 
provide a list of the VA medical 
facilities at which he received treatment 
for his claimed disabilities since his 
discharge from service.  The RO should 
obtain the veteran's complete VA 
outpatient treatment records from each of 
the identified facilities, including the 
report of the audiology examination 
conducted in October 2000.  Once 
obtained, all records that are not 
already in the file must be associated 
with the claims folder.  

4.  The veteran should be afforded a VA 
orthopedic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, in 
particular the service medical records, 
which should be provided to him/her prior 
to the examination.  After the 
examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiner 
should provide answers to the questions 
posed below.  The responses and opinions 
provided should reflect review of all 
pertinent material in the claims folder 
and include a complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that 
the examiner preface his/her answer with 
any underlined standard of proof.  

I.  Does the veteran currently have 
a neck and low back disability?  
Please list all relevant diagnoses.  

II.  If the veteran currently has a 
neck disability and a low back 
disability, is it as least as likely 
as not that each current disability 
had its onset in service, or is 
otherwise etiologically related to 
his military service?  If arthritis 
of the neck or low back is present, 
when did it have its onset?

5.  The veteran should be afforded a VA 
audiological examination.  The claims 
folder should be made available to the 
audiologist for review prior to or at the 
time of the examination.  All indicated 
tests and studies should be conducted.  
The audiologist should determine the 
veteran's hearing acuity.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should then review the 
additional evidence obtained, and 
readjudicate the claims of whether new 
and material evidence has been submitted 
to reopen the claims of service 
connection for a cervical and low back 
disability and whether a compensable 
rating in warranted for bilateral hearing 
loss on a schedular or extraschedular 
basis.  The appropriate criteria for 
determining if evidence is new and 
material should be cited in the 
Supplemental Statement of the Case.  If 
any further development is indicated, it 
should be accomplished.  If either of the 
claims remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The veteran is hereby notified 
of the need to file a time substantive 
appeal to any unfavorable decision 
regarding the low back if this issue is 
to be considered by the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


